Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-13 and 15-18 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an enclosure comprising: a housing having a front wall having an interior side and an exterior side and a back wall having an interior side and an exterior side; a first assembly and a second assembly, the first assembly comprising a first circuit board and a first heat sink plate, the second assembly comprising a second circuit board and a second heat sink plate, the first circuit board having a first side and a second side, the second circuit board having a first side and a second side, the first side of the first circuit board facing the first side of the second circuit board and the second side of the first circuit board opposing the first side of the first circuit board; first heat generating electrical components on the second side of the first circuit board, the first heat generating components contacting the first heat sink plate; second heat generating electrical components on the second side of the second circuit board; and a shoulder bolt providing a fastening arrangement for securing the two assemblies together  such that the first heat sink plate and the second heat sink plate are spring biased apart from one another, and a maximum spring biasing distance between the first heat sink plate and the second heat sink plate is greater than a distance between the interior side of the front wall and the interior side of the back wall of the housing; in combination with the other recited limitations in the claim. 
Claims 2-13 and 15-18 are allowable as dependent upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883